By the Court.

Stephens, J.,
delivering the opinion.
Ferrer having taken this note after it was due, holds it subject to such equitable defense springing- out of the note or endorsement as could be made against it in the hands of his assignor. We have no doubt that the defense set up by this bill is good against that assignor, Bussey. The sub*948stance of the bill is, that the endorser mistook the legal effect of the form of endorsement which he used. He states that the contract between him and Bussey was, that there should be such an endorsement as would only transfer the title, and not bind the endorser, and that in endeavoring to cany out that contract, he mistook the legal effect of the words he used. This Court has frequently held that mistakes as to the legal effect of an instrument are relievable in equity. The doctrine is fully discussed in Lucas’ case, not yet in print, but decided at the Atlanta March Term, 1860.
Judgment reversed.